FILED
                           NOT FOR PUBLICATION                               JAN 25 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50460

              Plaintiff-Appellee,                D.C. No. 3:15-cr-01448-H

 v.
                                                 MEMORANDUM*
ARTURO DIAZ-ROMERO,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                           Submitted January 18, 2017 **

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Arturo Diaz-Romero appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Diaz-Romero contends that remand for resentencing is required because the

district court did not consider all of the factors enumerated in Amendment 794

(“the Amendment”) to the minor role Guideline when it denied his request for a

minor role adjustment. See U.S.S.G. § 3B1.2 cmt. n.3(C) (2015). Contrary to

Diaz-Romero’s argument, the record reflects that the district court gave ample

consideration to the Amendment; it was not required to “tick off” the factors

enumerated in the Amendment to show that it had considered them. See United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Moreover, the court

did not clearly err in finding, after considering the Amendment, that Diaz-Romero

did not play a minor role in the offense. See United States v. Quintero-Leyva, 823
F.3d 519, 522 (9th Cir. 2016).

      AFFIRMED.




                                         2                                      15-50460